UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4004


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEITH NEAL WRIGHT, a/k/a Jazz, a/k/a Jermone Farrow,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:95-cr-00090-NCT-PTS-1)


Submitted: May 17, 2018                                           Decided: May 30, 2018


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant. Michael A. DeFranco, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In 1995, Keith Neal Wright was found guilty by a jury of conspiracy to possess

with intent to distribute in excess of 50 grams of crack cocaine. He was sentenced to a

term of 292 months in prison and five years of supervised release. After Wright’s release

from incarceration, the district court revoked his supervised release and sentenced him to

four months in prison and 24 months of supervised release. On appeal, counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious issues for appeal, but questioning whether Wright’s revocation sentence is

reasonable. Wright was advised of his right to file a pro se supplemental brief, but has

not filed one. The government has declined to file a brief.

       While this appeal was pending, Wright completed his four-month term of

imprisonment and began serving his new term of supervised release. We may address

sua sponte whether an issue on appeal presents “a live case or controversy . . . since

mootness goes to the heart of the Article III jurisdiction of the courts.”

Castendet-Lewis v. Sessions, 855 F.3d 253, 260 (4th Cir. 2017) (internal quotation marks

omitted). Because Wright has served his term of imprisonment, there is no longer a live

controversy regarding the length of his confinement. See United States v. Hardy, 545

F.3d 280, 283-84 (4th Cir. 2008). Accordingly, we dismiss as moot any challenge to

Wright’s four-month term.

       Counsel challenges the imposition of a 24-month term of supervised release,

claiming that it is plainly unreasonable. “A district court has broad discretion when

imposing a sentence upon revocation of supervised release.” United States v. Webb, 738

                                            2
F.3d 638, 640 (4th Cir. 2013). This Court “will affirm a revocation sentence if it is

within the statutory maximum and is not plainly unreasonable.” Id. (internal quotation

marks omitted). “In making this determination, [this Court] first consider[s] whether the

sentence imposed is procedurally or substantively unreasonable.” Id. Only when the

sentence is unreasonable will this Court determine whether the sentence is “plainly so.”

Id. (internal quotation marks omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) [(2012)]

factors.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (footnote omitted).

The “sentence is substantively reasonable if the court sufficiently states a proper basis for

its conclusion that the defendant should receive the sentence imposed.” Id. (brackets and

internal quotation marks omitted).

       Here, the district court was statutorily authorized to impose the 24-month term, see

18 U.S.C. § 3583(b)(1), (h) (2012), and gave appropriate reasons for imposing the term.

We therefore conclude that Wright’s supervised release sentence is not unreasonable. In

accordance with Anders, we have reviewed the entire record in this case and found no

meritorious grounds for appeal. We therefore dismiss the appeal in part, insofar as it

challenges the length of Wright’s sentence, and affirm the revocation judgment in all

other respects. This court requires that counsel inform Wright, in writing, of the right to

petition the Supreme Court of the United States for further review. If Wright requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

                                             3
counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Wright. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                  DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                            4